                                                                              10/21/2019

                   IN THE UNITED STATES DISTRICT
                COURT FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



                                                    CV-18-83-GF-BMM
IN RE: ELECTRONIC DEVICES IN
COURT ENVIRONS                                           ORDER


      IT IS HEREBY ORDERED that participants in the settlement conference in

CV-18-083-GF-BMM be permitted to bring electronic devices into the James F.

Battin Federal Courthouse on November 14, 2019.

      DATED this     21st   day of October, 2019.




                                             TIMOTHY J. CAVAN
                                             United States Magistrate Judge
